In The

                                   Court of Appeals
                      Ninth District of Texas at Beaumont
                                 _________________
                                  NO. 09-12-00194-CV
                                 _________________

                  IN RE COMMITMENT OF EDWARDO GARCIA

________________________________________________________________________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-07-08060-CV
________________________________________________________________________

                                         ORDER

       To: Heather Deiss, 16602 Eastchase, Montgomery, Texas 77316

       You are hereby ORDERED to appear in person in the courtroom of the Ninth

Court of Appeals for the State of Texas in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m.

       Heather Deiss is responsible for preparing, certifying, and timely filing the

reporter’s record for Edwardo Garcia’s appeal. On April 9, 2012, the appellant

transmitted to Deiss a request that a reporter’s record of all trial and pretrial proceedings

be prepared. The reporter’s record for this appeal was originally due on May 21, 2012.

                                             1
Additional extensions were granted, making the reporter’s record due on July 18, 2012.

On September 20, 2012, the Court abated the appeal and remanded the case to the trial

court to determine why Deiss failed to file the record. The trial court ordered Deiss to file

the reporter’s record by October 31, 2012. Deiss filed a partial reporter’s record on

November 2, 2012. On November 29, 2012, the appellant sent to Deiss a request that the

reporter’s record be supplemented with (1) the July 28, 2011 scheduling conference, (2)

the December 13, 2011 hearing on Respondent’s Motion to Compel, (3) the January 4,

2012 hearing on Respondent’s Motion to Compel Address for Service of Process and

Motion to Quash Late Tendered Discovery, (4) the January 17, 2012 hearing on pre-trial

motions that took place immediately preceding voir dire, and (5) the January 17, 2012

voir dire by Respondent, which was not included in Volume 2 of the reporter’s record.

Deiss failed to supplement the record as requested by the appellant.

       It is, therefore, ORDERED that Heather Deiss APPEAR in person in the

courtroom of the Ninth Court of Appeals in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m., to SHOW CAUSE why she has failed to prepare, certify, and timely file the

supplemental reporter’s record of (1) the July 28, 2011 scheduling conference, (2) the

December 13, 2011 hearing on Respondent’s Motion to Compel, (3) the January 4, 2012

hearing on Respondent’s Motion to Compel Address for Service of Process and Motion

to Quash Late Tendered Discovery, (4) the January 17, 2012 hearing on pre-trial motions


                                             2
that took place immediately preceding voir dire, and (5) the January 17, 2012 voir dire by

Respondent.

       It is further ORDERED that Heather Deiss bring with her and produce in the

courtroom of the Ninth Court of Appeals in the Montgomery County Administration

Building, 301 North Thompson, 2nd floor, Conroe, Texas, on January 10, 2013, at 3:00

p.m., all exhibits, notes, audio storage devices, or data storage devices in her possession

or under her control, on which the proceedings in Trial Cause No. 11-07-08060-CV were

recorded.

      ORDER ENTERED December 20, 2012.


                                                               PER CURIAM

Before the Court en banc




                                            3